DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment and argument filed 7/18/2022 and Examiner telephone interview 7/27/2022.
Election/Restrictions
Claims 1-11, 17-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/19/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mrs. Caitlyn N. Silverblatt on July 27, 2022.
The application has been amended as follows: 
12. (Currently amended) A vehicle, comprising: 
a body; 
a door coupled to the body and operable between cinched positions, wherein the cinched positions include a flush position and a subflush position relative to the body, respectively; First Named Inventor : Stuart C. Salter Appln. No.: 16/382,706Page:4 
a cinch assembly operably coupled to the door and configured to move the door to the flush and subflush positions; 
an image sensor coupled to the body, the image sensor having an imaging field of view; and a controller configured to control the cinch assembly in response to a sensed image from the image sensor; 
a door seal positioned along at least a portion of a door opening;
wherein the seal includes a first conductor and a second conductor positioned therein, and further wherein the first and second conductors are dielectrically isolated and cooperate to generate a capacitive signal.
Cancel claims 13-14.
Allowable Subject Matter
Claims 1-12, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner’s found Applicant’s argument is persuasive, claims 1-12, 15-20 are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
July 27, 2022